DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021, has been entered.
Election/Restrictions
The Election of Species Requirement of 07/09/2019 is withdrawn since the claims are free of the prior art and the Reply and Amendment of 04/29/2021 places this application in condition for allowance.
Current Status of 16/404,110
Claims 21-39 and 41 have been examined on the merits.  Claims 21-39 are previously presented.  Claim 41 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 29, 2021.
The Examiner has reviewed the claim amendments and Reply of 04/29/2021.
The indefiniteness rejection against claim 40 (see paragraphs 22-24 in Final Office Action of 11/04/2020) and the rejection under 35 U.S.C. 112(d) against claim 40 (see paragraphs 25-27 in Final Office Action of 11/04/2020) are each withdrawn since Applicants canceled claim 40.
The prior art rejection against claim 41 (see paragraphs 28-30 in Final Office Action of 11/04/2020) is withdrawn since Applicants added the provisio/disclaimer to claim 41, which now only permits fluorine atoms on ArFx.
Conclusion
Claims 21-39 and 41 are allowable as written for the rationale stated within paragraphs 35-41 in the Final Office Action of 11/04/2020.  This “Reasons For Allowance” is still valid against base independent claims 21, 27, and 39, upon which all other claims (except claim 41) depend.
Furthermore, there is no known prior art reference against the compound of formula I of instant claim 41.
The reference KIDWAI (Kidwai, M., et al.  “Laccase-catalysed reaction between Meldrum’s acid and catechols/hydroquinones – An investigation.”  C.R. Chimie.  (2013), Vol. 16, pp. 728-735, already provided to Applicants), discloses the compound 8c:  5-(3,6-dihydroxy-2,4-dimethyl-phenyl)-2,2-dimethyl-[1,3]-dioxane-4,6-dione  
    PNG
    media_image1.png
    255
    529
    media_image1.png
    Greyscale
 (left column on page 731), wherein two of X1, X2, X3, X4, and X5 are –OH activating functional groups and two of X1, X2, X3, X4, and X5 are methyls.
However, the reference KIDWAI is a close art, and not a prior art reference since the KIDWAI reference does not disclose a compound wherein the moiety at ArFx is only substituted with fluorine atoms and no non-fluorine atoms, as now required by the disclaimer of independent base claim 41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625